 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   MANDY GUZMAN,                                     )   Case No.: 1:19-cv-445 - JLT
                                                       )
12                  Plaintiff,                         )   ORDER GRANTING DEFENDANT’S REQUEST
                                                       )   FOR AN EXTENSION OF TIME
13          v.                                         )
14   COMMISSIONER OF SOCIAL SECURITY,                  )   (Doc. 19)
                                                       )
15                  Defendant.                         )
                                                       )
16
17          The Commissioner seeks an extension of time to respond to Plaintiff’s opening brief requesting
18   the deadline to respond to Plaintiff’s opening brief be extended from January 21, 2020 to March 12,
19   2020. (Doc. 19) Notably, the Scheduling Order allows for a single extension of thirty days by the
20   stipulation of the parties (Doc. 5 at 3), which was previously used by Plaintiff. (Docs. 16, 17) Beyond
21   the single extension by stipulation, “requests to modify [the scheduling] order must be made by written
22   motion and will be granted only for good cause.” (Doc. 5 at 3) Accordingly, the Court construes the
23   stipulation of the parties to be a motion by the Commissioner to amend the Scheduling Order.
24          S. Wyeth McAdam, counsel for the Commissioner, asserts she “needs additional time to
25   complete review and analysis of the 1,815-page record, consider the issues raised in Plaintiff’s brief,
26   determine whether options exist for settlement, accommodate competing workload demands, draft the
27   response, and go through the necessary in-house reviews.” (Doc. 19 at 1-2) Ms. McAdam reports that
28   she had nine merits briefs due in the District Court during January, and she anticipated preparing eight

                                                           1
 1   briefs in February. (Id. at 2) In addition, Plaintiff has stipulated to the requested extension and does
 2   not oppose the request. (Id.) Accordingly, the Court ORDERS:
 3          1.      The request for an extension of time (Doc. 19) is GRANTED;
 4          2.      The Commissioner SHALL file a response to the opening brief no later than
 5                  March 12, 2020.
 6
 7   IT IS SO ORDERED.
 8
        Dated:     February 3, 2020                            /s/ Jennifer L. Thurston
 9                                                      UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
